DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/3/2022 have been considered but are moot in view of the present Detailed Action.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Accordingly, claims 3, 7 and 8 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The amendments are made to correct antecedent basis in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3 : On line 1, the number “2” has been replaced with the number “1”. On 
line 3, the term “the” from the phrase “the presence of bubbles” has been replaced with the term “a”. On lines 3-4, the phrase “the presence of” has been deleted from the phrase “the presence of occlusions”. On line 4, the term “a” has been replaced with the term “the”. On lines 4-5, the phrase “the presence of” has been deleted from the phrase “the presence of line disconnections”. 
Claim 4 : On line 2, the term “the” in the phrase “the presence of bubbles” has 
     been replaced with the term “a”.
Claim 7 : On line 2, the phrase “presence of a” has been deleted. On line 5, the 
     term “a” has been replaced with the term “the”. 
Claim 8 : On line 2, the term “the” has been inserted between the terms “of” and 
     “at”. 
Claims 10-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Claim 1 has been amended to incorporate the subject matter of now-cancelled dependent claim 2 and to further specify that “the detection [of a tube occlusion or a tube disconnection] is further based on at least one of tube resistance, tube length, and tube path of the tube”. This amendment overcomes the previously set forth combination of O’Neill (PG PUB 2009/0214358) in view of Moberg (PG PUB 2004/0085215) since Moberg’s electronic processor detects a tube occlusion based on displacement of a motor, not based on tube resistance, tube length or tube path into the detection; additionally, because Moberg’s electronic processor monitors the linear displacement of a motor and is silent to that linear displacement of the motor being affected by tube resistance, tube length or tube path, it would not have been obvious to one of ordinary skill in the art to modify O’Neill/Moberg to include the detection being based on at least one of tube resistance, tube length, and tube path of the tube. Additionally, the combination of features recited in claim 1 were not disclosed or taught elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783